ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL P. SKELLY of WILL-INGBORO, who was admitted to the bar of this State in 1983, be temporarily suspended from the practice of law and compelled to pay a monetary sanction for his failure to pay Court-ordered administrative costs in connection with a previous disciplinary matter, and respondent having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
*274It is ORDERED that MICHAEL P. SKELLY is hereby temporarily suspended from the practice of law effective immediately, and until further Order of the Court; and it is further
ORDERED that MICHAEL P. SKELLY pay a sanction in the amount of $250 to the Disciplinary Review Board; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of a newspaper of general circulation in Burlington County.